                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARY BUSH, Individually and as            :   CIVIL ACTION
Daughter, Next Friend and                 :
Trustee of Genevieve Bush                 :
                                          :
      v.                                  :
                                          :
JUDGE KATHERINE B. L. PLATT               :   NO. 19-4414

                                      ORDER

      NOW, this 18th day of November, 2019, upon consideration of the Petition for

Habeas Corpus Relief Filed on Behalf of Petitioner and Her Mother, it is ORDERED that

the petition is DISMISSED.



                                                    /s/ TIMOTHY J. SAVAGE J.
